Case 7:20-cv-04651-PMH Document 1-10 Filed 06/17/20 Page 1 of 5




               EXHIBIT “J”
                    Case 7:20-cv-04651-PMH Document 1-10 Filed 06/17/20 Page 2 of 5


                                                                 Renaissance Apparels Ltd. - Shipped Goods
                                                                As per Vendor Cancellation letter mail on : May 5, 2020

Buyer (KM/SR)               Category                 PO No         Invoice Number          Invoice Date     TT days       Quantity   Invoice Amount             Status


                                                              (RAL/TH-KM/068=$ 3137.28)     (03.12.2019)
    Kmart             GIRLS ALT BIKE SHORTS          BDDQC                                                     21           2400       $3,648.00      SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/079=$ 510.72)     (30.12.2019)


    Kmart        GIRLS TABLE 1 BUTTON LEGGING BDDTZ                 RAL/TH-KM/058            30.10.2019        21          10696       $22,354.64     SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/067=$ 8500.80)     (03.12.2019)
                                                                (RAL/TH-KM/069=$ 63.36)     (10.12.2019)
    Kmart                GIRLS TABLE TEES            BDDOZ                                                     21          13496       $17,814.72     SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/081=$ 475.20)     (30.12.2019)
                                                              (RAL/TH-KM/098=$ 8775.36)     (17.02.2020)
    Kmart        GIRLS TABLE 1 BUTTON LEGGING        BDENU          RAL/TH-KM/060            30.10.2019        21           6600       $13,794.00     SHIPPED, WAITING FOR PAYMENT
    Kmart                GIRLS 2PK TEES              BDHIU          RAL/TH-KM/030            06.10.2019        21           2600        $8,665.80     SHIPPED, WAITING FOR PAYMENT
    Kmart                GIRLS 2PK TEES              BDHIW          RAL/TH-KM/030            06.10.2019        21           2790        $8,635.05     SHIPPED, WAITING FOR PAYMENT
    Kmart             GIRLS 2 PACK SS TEES           BDHRR          RAL/TH-KM/047            14.10.2019        21           2496        $4,442.88     SHIPPED, WAITING FOR PAYMENT
    Kmart             GIRLS 2 PACK SS TEES           BDHSC          RAL/TH-KM/026            06.10.2019        21           2340        $8,330.40     SHIPPED, WAITING FOR PAYMENT
    Kmart          GIRLS TABLE 2 GRAPHIC TEE         BDHSE          RAL/TH-KM/030            06.10.2019        21           9890       $21,797.56     SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/077=$ 22462.32)    (18.12.2019)
    Kmart            GIRLS GRAPHIC TABLE TEE         BDYAI                                                     21          13788       $23,853.24     SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/081=$ 1390.92)    (30.12.2019)

                                                              (RAL/TH-KM/067=$ 17210.75)    (03.12.2019)
    Kmart              GIRLS TABLE LEGGING           BDYAM                                                     21          13240       $17,791.25     SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/069=$ 580.50)     (10.12.2019)

    Kmart                TABLE 1 LEGGING             BDHRS          RAL/TH-KM/062            31.10.2019        21           1872        $4,535.86     SHIPPED, WAITING FOR PAYMENT
    Kmart                TABLE 1 LEGGING             BDHSD          RAL/TH-KM/062            31.10.2019        21           3708        $8,984.48     SHIPPED, WAITING FOR PAYMENT
    Kmart                 LS GRAPHIC TEE             BDHSB          RAL/TH-KM/064            31.10.2019        21          21920       $48,881.60     SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/044=$ 3128.92)     (14.10.2019)
    Kmart                SS ONLINER BOYS             BDDNR    (RAL/TH-KM/051=$ 4285.26)     (20.10.2019)       21           6880       $11699.44      SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/053=$ 4285.26)     (21.10.2019)
                                                              (RAL/TH-KM/051=$ 4300.56)     (20.10.2019)
    Kmart                LS ONELINER BOYS            BDDNS     (RAL/TH-KM/053=$ 2244.4)     (21.10.2019)       21           5992       $10845.52      SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/058=$ 4300.56)     (30.10.2019)
                                                              (RAL/TH-KM/051=$ 1156.34)     (20.10.2019)
    Kmart            SS SPANISH ONELINER UNI         BDDNT                                                     21           1368        $2326.28      SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/053=$ 1169.94)     (21.10.2019)
                                                              (RAL/TH-KM/051=$ 1156.34)     (20.10.2019)
    Kmart           SS NEWYEAR ONELINER UNI          BDDNU                                                     21           1368        $2326.28      SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/053=$ 1169.94)     (21.10.2019)
                                                              (RAL/TH-KM/090=$ 2007.36)     (05.02.2020)
    Kmart           Easter short sleeve bodysuit     BDDVC                                                     21           2410        $3933.12      SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/091=$ 1925.76)     (10.02.2020)
    Kmart          Birthday short sleeve bodysuit    BDDVD          RAL/TH-KM/090            05.02.2020        21           5220        $8519.04      SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/085=$ 563.62)     (05.02.2020)
    Kmart             Easter short sleeve bib        BDDVE                                                     21           1206        $1099.88      SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/093=$ 536.26)     (10.02.2020)
    Kmart         Valentines day short sleeve bib    BDDVF          RAL/TH-KM/098            17.02.2020        21           1206        $1099.87      SHIPPED, WAITING FOR PAYMENT
    Kmart         St. Patrics day short sleeve bib   BDDVG          RAL/TH-KM/093            10.02.2020        21           1206        $1099.87      SHIPPED, WAITING FOR PAYMENT
                                                                (RAL/TH-KM/085=$ 87.55)     (05.02.2020)
                                                                (RAL/TH-KM/093=$ 43.78)     (10.02.2020)
    Kmart            Birthday short sleeve bib       BDDVH                                                     21           3624        $3305.13      SHIPPED, WAITING FOR PAYMENT
                                                                (RAL/TH-KM/100=$ 1565)      (17.02.2020)
                                                              (RAL/TH-KM/101=$ 1608.77)     (20.02.2020)
                                                              (RAL/TH-KM/087=$ 2007.36)     (05.02.2020)
    Kmart       St. Patrics day short sleeve bodysuit BDDVI                                                    21           2410        $3933.12      SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/091=$ 1925.76)     (10.02.2020)
    Kmart      Valentines day short sleeve bodysuit BDDYB           RAL/TH-KM/098            17.02.2020        21           2810         $4585.92     SHIPPED, WAITING FOR PAYMENT
    Kmart                Boys LS Body suits          BDDZN          RAL/TH-KM/091            10.02.2020        21          14760        $29520.00     SHIPPED, WAITING FOR PAYMENT
    Kmart           Boys printed pull on jogger      BDDZO          RAL/TH-KM/090            05.02.2020        21           1596         $3303.72     SHIPPED, WAITING FOR PAYMENT
    Kmart                Girls LS Body Suit           BDDZP         RAL/TH-KM/090            05.02.2020        21          17304        $39972.24     SHIPPED, WAITING FOR PAYMENT
    Kmart         ONE LINER SINGLE BODYSUITS         BDDZQ          RAL/TH-KM/091            10.02.2020        21          35760        $58646.40     SHIPPED, WAITING FOR PAYMENT
    Kmart     Printed pull on Jogger with Ruffled ButtBDEGK         RAL/TH-KM/097            11.02.2020        21           4812         $9701.00     SHIPPED, WAITING FOR PAYMENT
    Kmart               Solid Pull on Jogger          BDEGL         RAL/TH-KM/087            05.02.2020        21           7350        $16175.88     SHIPPED, WAITING FOR PAYMENT
    Kmart             Hot Spanish Graphic Tee         BDDUI         RAL/TH-KM/056            21.10.2019        21           2170        $3,710.70     SHIPPED, WAITING FOR PAYMENT
    Kmart             Hot Spanish Graphic Tee         BDDUJ         RAL/TH-KM/049            14.10.2019        21           2060        $3,425.78     SHIPPED, WAITING FOR PAYMENT
    Kmart                  Cont. Slub Tee             BDDYY         RAL/TH-KM/053            21.10.2019        21           6950        $7,856.98     SHIPPED, WAITING FOR PAYMENT
    Kmart           Bright & Merry Graphic Tee        BDDZA         RAL/TH-KM/057            21.10.2019        21           1800        $4,222.80     SHIPPED, WAITING FOR PAYMENT
    Kmart           Bright & Merry Graphic Tee        BDDZB         RAL/TH-KM/057            21.10.2019        21           5800       $13,606.80     SHIPPED, WAITING FOR PAYMENT
    Kmart           Bright & Merry Graphic Tee        BDDZC         RAL/TH-KM/056            21.10.2019        21          18610       $43,668.37     SHIPPED, WAITING FOR PAYMENT
    Kmart              Hot Trop : 3 Pack Tee         BDHMR          RAL/TH-KM/034            07.10.2019        21           420         $1,336.44     SHIPPED, WAITING FOR PAYMENT
    Kmart                  LS Graphic Tee             BDHRT         RAL/TH-KM/026            06.10.2019        21          14448       $28,419.22     SHIPPED, WAITING FOR PAYMENT
    Kmart                  LS Graphic Tee            BDHRU          RAL/TH-KM/041            09.10.2019        21          27380       $53,856.46     SHIPPED, WAITING FOR PAYMENT
    Kmart               LS Graphic Thermal          BDHRW           RAL/TH-KM/027            06.10.2019        21           4850       $12,673.05     SHIPPED, WAITING FOR PAYMENT
    Kmart               ALT LS Graphic Tee           BDHRX          RAL/TH-KM/028            06.10.2019        21           3432        $6,750.74     SHIPPED, WAITING FOR PAYMENT
    Kmart              3 Pk Set Tee Hot Trop          BDHRY         RAL/TH-KM/034            07.10.2019        21           3360       $15,657.60     SHIPPED, WAITING FOR PAYMENT
    Kmart                  LS Graphic Tee             BDZST         RAL/TH-KM/045            14.10.2019        21           1460        $2,871.82     SHIPPED, WAITING FOR PAYMENT
  Kmart Total                                                                                                              317858     $623,678.95
    Sears               GIRLS GRAPHIC TEE            SK5215        RAL/TH-KM/059            30.10.2019         21           3840        $8,574.72     SHIPPED, WAITING FOR PAYMENT
    Sears               GIRLS AOP LEGGING            SL5053        RAL/TH-KM/038            07.10.2019         21          12572       $18,480.84     SHIPPED, WAITING FOR PAYMENT
    Sears        GIRLS LS THARMAL GRAPHIC TEE SL5165               RAL/TH-KM/029            06.10.2019         21           7600       $24,183.20     SHIPPED, WAITING FOR PAYMENT
    Sears             GIRLS Raglan Sleeve tee        SL5181        RAL/TH-KM/036            07.10.2019         21           7032       $14,978.16     SHIPPED, WAITING FOR PAYMENT
    Sears            GIRLS RAGLAN SLEEVE TEE         SL5182        RAL/TH-KM/035            07.10.2019         21           1992        $4,242.96     SHIPPED, WAITING FOR PAYMENT
    Sears        GIRLS PLEATED CHIFFON HEM TEE SL5184              RAL/TH-KM/046            14.10.2019         21           1224        $3,000.02     SHIPPED, WAITING FOR PAYMENT
    Sears         GIRLS GIRLS BUTTON LEGGINGS SL5206               RAL/TH-KM/066            04.11.2019         21           4074       $10,643.33     SHIPPED, WAITING FOR PAYMENT
    Sears               GIRLS AOP LEGGING            SL5209        RAL/TH-KM/055            21.10.2019         21           1200        $1,764.00     SHIPPED, WAITING FOR PAYMENT
    Sears         GIRLS BUTTON LEGGINGS TABLE SL5212               RAL/TH-KM/066            04.11.2019         21           9114       $19,048.26     SHIPPED, WAITING FOR PAYMENT
    Sears               GIRLS AOP LEGGING           SM5060         RAL/TH-KM/037            07.10.2019         21           3720        $5,468.40     SHIPPED, WAITING FOR PAYMENT
    Sears         GIRLS Pleated Chiffon Hem Tee SM5183             RAL/TH-KM/043            09.10.2019         21           6240       $15,294.24     SHIPPED, WAITING FOR PAYMENT
                                                              (RAL/TH-KM/078=$ 21756.48)    (18.12.2019)
     Sears           GIRLS GRAPHIC TABLE TEE         SN5197                                                    21          13656       $23,624.88     SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/082=$ 1868.4)     (30.12.2019)

                                                              (RAL/TH-KM/071=$ 4158.72)     (10.12.2019)
     Sears            GIRLS ALT BIKE SHORTS          SN5198                                                    21           3360       $5,107.20      SHIPPED, WAITING FOR PAYMENT
                                                               (RAL/TH-KM/080=$ 948.48)     (30.12.2019)
                      Case 7:20-cv-04651-PMH Document 1-10 Filed 06/17/20 Page 3 of 5


                                                                    Renaissance Apparels Ltd. - Shipped Goods
                                                                   As per Vendor Cancellation letter mail on : May 5, 2020

Buyer (KM/SR)                 Category                 PO No          Invoice Number          Invoice Date     TT days       Quantity   Invoice Amount             Status

                                                                 (RAL/TH-KM/075=$ 28643.3)     (17.12.2019)
     Sears             GIRLS TABLE LEGGINGS            SN5199                                                     21          14904       $30,615.30     SHIPPED, WAITING FOR PAYMENT
                                                                   (RAL/TH-KM/082=$ 1972)      (30.12.2019)
     Sears       GIRLS BUTTON LEGGINGS TABLE SN5202                    RAL/TH-KM/065            04.11.2019        21           7920       $16,552.80     SHIPPED, WAITING FOR PAYMENT
     Sears           GIRLS BUTTON LEGGINGS      SN5203                 RAL/TH-KM/065            04.11.2019        21           1728        $4,513.54     SHIPPED, WAITING FOR PAYMENT
     Sears   GIRLS 2PK TEES VERBAIGE(SHORT SLEEVE)
                                                SO5195                 RAL/TH-KM/061            30.10.2019        21           3384       $11,268.72     SHIPPED, WAITING FOR PAYMENT
     Sears        GIRLS Pleated Chiffon Hem Tee SY7483                 RAL/TH-KM/029            06.10.2019        21          25450       $54,386.65     SHIPPED, WAITING FOR PAYMENT
     Sears          GIRLS TABLE 1 WK RAGLAN     SY7595                 RAL/TH-KM/036            07.10.2019        21          19800       $36,669.60     SHIPPED, WAITING FOR PAYMENT
     Sears        GIRLS TABLE 1 PRINT LEGGING SY7602                   RAL/TH-KM/040            09.10.2019        21          17000       $21,794.00     SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/070=$ 16641)      (10.12.2019)
     Sears             GIRLS TABLE LEGGINGS            SY7620                                                     21          13232       $17,780.50     SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/082=$ 1139.5)     (30.12.2019)

                                                                 (RAL/TH-KM/072=$ 17561.28)    (10.12.2019)
     Sears                GIRLS TABLE TEES             SY7621                                                     21          14120       $18,638.40     SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/082=$ 1077.12)    (30.12.2019)

     Sears                 LS GRAPHIC TEE              SL5163         RAL/TH-KM/063             31.10.2019        21           1488        $3,321.22     SHIPPED, WAITING FOR PAYMENT
     Sears                 LS GRAPHIC TEE              SM5166         RAL/TH-KM/063             31.10.2019        21           4524       $10,097.57     SHIPPED, WAITING FOR PAYMENT
     Sears                 LS GRAPHIC TEE              SN5196         RAL/TH-KM/063             31.10.2019        21          15328       $34,212.10     SHIPPED, WAITING FOR PAYMENT
                                                                 (RAL/TH-KM/039=$ 3292.17)     (07.10.2019)
     Sears                SS ONLINER BOYS              SY7571    (RAL/TH-KM/052=$ 4475.72)     (20.10.2019)       21           7208       $12257.21      SHIPPED, WAITING FOR PAYMENT
                                                                 (RAL/TH-KM/054=$ 4489.32)     (21.10.2019)
                                                                 (RAL/TH-KM/039=$ 4996.24)     (07.10.2019)
     Sears                LS ONELINER BOYS             SY7572    (RAL/TH-KM/052=$ 3046.84)     (20.10.2019)       21           6160       $11118.80      SHIPPED, WAITING FOR PAYMENT
                                                                 (RAL/TH-KM/054=$ 3075.72)     (21.10.2019)
                                                                 (RAL/TH-KM/052=$ 1237.96)     (20.10.2019)
     Sears            SS SPANISH ONELINER UNI          SY7573                                                     21           1464        $2489.53      SHIPPED, WAITING FOR PAYMENT
                                                                 (RAL/TH-KM/054=$ 1251.57)     (21.10.2019)
                                                                 (RAL/TH-KM/052=$ 1237.96)     (20.10.2019)
     Sears           SS NEWYEAR ONELINER UNI           SY7574                                                     21           1464        $2489.53      SHIPPED, WAITING FOR PAYMENT
                                                                 (RAL/TH-KM/054=$ 1251.57)     (21.10.2019)

                                                                 (RAL/TH-KM/070=$ 31530.24)    (10.12.2019)
     Sears          ONE LINER SINGLE BODYSUITS         SY7674    (RAL/TH-KM/082=$ 25557.12)    (30.12.2019)       21          37008       $60397.06      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/083=$ 3309.7)     (10.01.2020)

                                                                 (RAL/TH-KM/084=$ 3492.48)     (05.02.2020)
     Sears           Easter short sleeve bodysuit      SY7675                                                     21           2490        $4063.68      SHIPPED, WAITING FOR PAYMENT
                                                                   (RAL/TH-KM/092=$ 571.2)     (10.02.2020)
     Sears       Valentines day short sleeve bodysuit SY7676           RAL/TH-KM/099            17.02.2020        21           2910        $4749.12      SHIPPED, WAITING FOR PAYMENT
     Sears          Birthday short sleeve bodysuit SY7677              RAL/TH-KM/084            05.02.2020        21           5400        $8812.80      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/089=$ 979.49)     (05.02.2020)
     Sears              Easter short sleeve bib        SY7678                                                     21           1248        $1138.18      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/094=$ 158.69)     (10.02.2020)
     Sears          Valentines day short sleeve bib    SY7679          RAL/TH-KM/099            17.02.2020        21           1248        $1138.18      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/088=$ 979.49)     (05.02.2020)
     Sears          St. Patrics day short sleeve bib   SY7680                                                     21           1248        $1138.18      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/094=$ 158.69)     (10.02.2020)
                                                                  (RAL/TH-KM/089=$ 218.88)     (05.02.2020)
     Sears             Birthday short sleeve bib       SY7681    (RAL/TH-KM/094=$ 2714.11)     (10.02.2020)       21           3744        $3414.53      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/099=$ 481.54)     (17.02.2020)
                                                                 (RAL/TH-KM/086=$ 3492.48)     (05.02.2020)
     Sears       St. Patrics day short sleeve bodysuit SY7682                                                     21           2490        $4063.68      SHIPPED, WAITING FOR PAYMENT
                                                                   (RAL/TH-KM/092=$ 571.2)     (10.02.2020)
                                                                  (RAL/TH-KM/095=$ 28584)      (10.02.2020)
     Sears                Boys LS Body suits           SY7687                                                     21          15192       $30384.00      SHIPPED, WAITING FOR PAYMENT
                                                                   (RAL/TH-KM/099=$ 1800)      (17.02.2020)

                                                                 (RAL/TH-KM/084=$ 32820.48)    (05.02.2020)
     Sears                 Girls LS Body Suit          SY7694                                                     21          16080       $37144.80      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/092=$ 4324.32)    (10.02.2020)

     Sears            Boys printed pull on jogger      SY7710         RAL/TH-KM/084             05.02.2020        21           1596        $3294.14      SHIPPED, WAITING FOR PAYMENT
                                                                 (RAL/TH-KM/096=$ 15455.23)    (11.02.2020)
     Sears             Boys Solid pull on jogger       SY7712                                                     21           8892       $18353.09      SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/099=$ 2897.86)    (17.02.2020)

     Sears      Printed pull on Jogger with Ruffled ButtSY7714         RAL/TH-KM/092            10.02.2020        21           4920         $9918.72     SHIPPED, WAITING FOR PAYMENT
     Sears                Solid Pull on Jogger         SY7735          RAL/TH-KM/092            10.02.2020        21           9084        $16656.27     SHIPPED, WAITING FOR PAYMENT
     Sears               3 Pk Set Tee Hot Trop          SL4934         RAL/TH-KM/018            02.10.2019        21           5424        $8,416.24     SHIPPED, WAITING FOR PAYMENT
     Sears             Hot Spanish Graphic Tee          SL4975         RAL/TH-KM/033            07.10.2019        21           1330        $2,501.73     SHIPPED, WAITING FOR PAYMENT
     Sears                  Basic 3 Pack Tee          SM4943           RAL/TH-KM/032            07.10.2019        21           1572        $5,376.24     SHIPPED, WAITING FOR PAYMENT
     Sears                   LS Graphic Tee           SM4978           RAL/TH-KM/042            09.10.2019        21          39720       $78,129.24     SHIPPED, WAITING FOR PAYMENT
     Sears                  Table 1 knit short        SM5022           RAL/TH-KM/076            17.12.2019        21          18156       $47,205.60     SHIPPED, WAITING FOR PAYMENT
     Sears                 Bright Raglan Tee           SN4937          RAL/TH-KM/040            09.10.2019        21           4620        $8,722.56     SHIPPED, WAITING FOR PAYMENT
     Sears                Hot Trop: 3 PK Tees          SO4938          RAL/TH-KM/032            07.10.2019        21           336         $1,200.19     SHIPPED, WAITING FOR PAYMENT
     Sears                 ALT LS Graphic Tee          SO4940          RAL/TH-KM/040            09.10.2019        21           3632        $7,141.42     SHIPPED, WAITING FOR PAYMENT
     Sears                   Waffle Henley             SO4941          RAL/TH-KM/040            09.10.2019        21           5040        $9,480.24     SHIPPED, WAITING FOR PAYMENT
     Sears            Bright & Merry Graphic Tee       SO4942          RAL/TH-KM/022            02.10.2019        21          15300       $40,261.95     SHIPPED, WAITING FOR PAYMENT
     Sears                Hot Trop: 5 PK Tanks         SO4944          RAL/TH-KM/032            07.10.2019        21           336         $1,896.05     SHIPPED, WAITING FOR PAYMENT
     Sears                   Cont. Slub Tee            SO4947          RAL/TH-KM/018            02.10.2019        21           9468       $11,961.24     SHIPPED, WAITING FOR PAYMENT
     Sears                 Bright Raglan Tee           SY7522          RAL/TH-KM/048            14.10.2019        21           5040        $8,379.00     SHIPPED, WAITING FOR PAYMENT
     Sears                   Waffle Henley             SY7523          RAL/TH-KM/050            15.10.2019        21           4848        $8,059.80     SHIPPED, WAITING FOR PAYMENT
     Sears            Bright & Merry Graphic Tee       SY7524          RAL/TH-KM/031            07.10.2019        21          16452       $38,604.62     SHIPPED, WAITING FOR PAYMENT
     Sears                  Basic 3 Pack Tee           SY7525          RAL/TH-KM/048            14.10.2019        21           1572        $4,716.00     SHIPPED, WAITING FOR PAYMENT
     Sears                Hot Trop: 5 PK Tanks         SY7526          RAL/TH-KM/032            07.10.2019        21           336         $1,691.76     SHIPPED, WAITING FOR PAYMENT
     Sears                Hot Trop: 3 PK Tees          SY7529          RAL/TH-KM/033            07.10.2019        21           336         $1,069.32     SHIPPED, WAITING FOR PAYMENT
     Sears                   Cont. Slub Tee            SY7593          RAL/TH-KM/032            07.10.2019        21           8940       $14,840.40     SHIPPED, WAITING FOR PAYMENT
     Sears             Hot Spanish Graphic Tee         SY7594          RAL/TH-KM/033            07.10.2019        21           1260        $2,091.60     SHIPPED, WAITING FOR PAYMENT
     Sears                   Single slub tee           SY7683          RAL/TH-KM/074            15.12.2019        21           9888       $11,371.20     SHIPPED, WAITING FOR PAYMENT
     Sears                     3 pack tee              SY7684          RAL/TH-KM/073            15.12.2019        21           6684       $21,522.48     SHIPPED, WAITING FOR PAYMENT
     Sears              Table 1 short sleeve tee       SY7685          RAL/TH-KM/074            15.12.2019        21           3696        $5,174.40     SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/074=$ 13860)      (15.12.2019)
     Sears             Table 1 short sleeve tee        SY7688                                                     21          10692       $14,968.80     SHIPPED, WAITING FOR PAYMENT
                                                                  (RAL/TH-KM/076=$ 1108.8)     (17.12.2019)
  Sears Total                                                                                                                 519026    $1,002,064.19
  Grand Total                                                                                                                 836884    $1,625,743.14
                Case 7:20-cv-04651-PMH Document 1-10 Filed 06/17/20 Page 4 of 5


                                             Renaissance Apparels Ltd. - Ready to Ship Goods
                                                 As per Vendor Cancellation letter mail on : May 15, 2020

Buyer (KM/SR)          Category                  Style            PO No           TT days        Quantity   Invoice Amount        Status
    Kmart       Boys Solid Pull on Jogger   BP20LW20051NWK     BDEFO                 21             8628       $17,808.19    GOODS READY IN FTY
    Kmart       3D Hoodie Set               BP20LW90052NWK     BDEFN                 21             1800       $9,540.00     GOODS READY IN FTY
    Kmart       3D Unicorn Set              GP20LW90012NWK     BDDZW                 21             1800       $9,936.00     GOODS READY IN FTY
    Kmart       GIRLS TABLE LEGGINGS         GP20BE20900BG     BDDQB                 21            18000       $36,975.00    GOODS READY IN FTY
    Kmart       GIRLS ALT BIKE SHORTS        GS20BE20912BG      BDEEL                21             1944       $3,628.80     GOODS READY IN FTY
    Kmart       3 Pack Tee                   BP20BE71009BB     BDDVM                 21            11208       $50,884.32    GOODS READY IN FTY
    Kmart       Graphic Tee                  BP20BE71000BB     BDDYX                 21            16080       $27,496.80    GOODS READY IN FTY
    Kmart       Slub tee                     BP20BE71006BB     BDDVK                 21            11088       $17,297.28    GOODS READY IN FTY
    Kmart       3 pack tee                   BP20WK10908ITK    BDDVT                 21             6900       $21,962.70    GOODS READY IN FTY
    Kmart       Table-1 Knit short           BP20WK20900ITK    BDDVU                 21             5496       $10,288.51    GOODS READY IN FTY
    Kmart       Table-1 Knit short           BP20WK20901ITK    BDDVV                 21            10392       $19,536.96    GOODS READY IN FTY
    Kmart       Table 1 short sleeve tee     BP20WK10901ITK    BDDVP                 21            11436       $16,010.40    GOODS READY IN FTY
    Kmart       Table 1 short sleeve tee     BP20WK10902ITK    BDDVO                 21             3996       $6,073.92     GOODS READY IN FTY
    Kmart       Single Slub tee              BP20WK10907ITK    BDDVS                 21            10032       $11,536.80    GOODS READY IN FTY
    Kmart       2 pack knit shorts           BP20WK20903ITK     BDEIL                21             6900       $23,515.20    GOODS READY IN FTY
    Kmart       2 pack knit shorts           BP20BE79002BB      BDEKS                21             7596       $29,897.86    GOODS READY IN FTY
    Kmart       Table 1 knit short           BP20BE79000BB  BDDVQ,BDEWT              21            19152       $49,760.64    GOODS READY IN FTY
    Kmart       Table 1 knit short           BP20BE79100BB  BDDVR, BDDVL             21             6264       $16,286.40    GOODS READY IN FTY
  Kmart Total                                                                                      158712     $378,435.78
     Sears      3D Hoodie Set               BP20LW90052NWS        SY7713             21             1593       $8,442.90     GOODS READY IN FTY
     Sears      3D Unicorn Set              GP20LW90012NWS        SY7715             21             1602       $8,843.04     GOODS READY IN FTY
     Sears      GIRLS TABLE LEGGINGS         GP20SS20900BG        SO5289             21             3000       $6,162.50     GOODS READY IN FTY
     Sears      GIRLS FASHION TEES           GS20SS10948BG        SK5262             21             7200       $15,480.00    GOODS READY IN FTY
     Sears      GIRLS ALT BIKE SHORTS        GS20SS20912BG        SL5263             21             2178       $4,354.56     GOODS READY IN FTY
     Sears      3 Pack Tee                    BP20SS71009BB       SN5068             21            10464       $47,517.02    GOODS READY IN FTY
     Sears      Graphic Tee                   BP20SS71000BB       SM5069             21            14868       $25,406.93    GOODS READY IN FTY
     Sears      Slub tee                      BP20SS71006BB       SM5021             21            10188       $15,893.28    GOODS READY IN FTY
     Sears      Table-1 Knit short           BP20WK20900ITS       SY7725             21             5196       $9,726.91     GOODS READY IN FTY
     Sears      Table-1 Knit short           BP20WK20901ITS       SY7689             21             9396       $17,589.31    GOODS READY IN FTY
     Sears      2 pack knit shorts           BP20WK20903ITS       SY7745             21             6684       $22,779.07    GOODS READY IN FTY
     Sears      2 pack knit shorts            BP20SS79002BB       SM5045             21             6996       $27,536.26    GOODS READY IN FTY
     Sears      Table 1 knit short            BP20SS79100BB       SN5102             21             6000       $15,552.00    GOODS READY IN FTY
  Sears Total                                                                                      85365      $225,283.78
  Grand Total                                                                                      244077     $603,719.56
                Case 7:20-cv-04651-PMH Document 1-10 Filed 06/17/20 Page 5 of 5


                                             Renaissance Apparels Ltd. - Unfinished Goods
                                              As per Vendor Cancellation letter mail on : May 15, 2020
                                                                                                                       Fabric & trims + 5% p
Buyer (KM/SR)            Category                PO NO               TT days         Quantity            PO Value                                Status
                                                                                                                              margin
    Kmart       BB TABLE 1 TEE                   BDELA                   21             5,856            $15,178.75           $5,835.08        GOODS IN FTY
    Kmart       TABLE 2 LW TERRY CREWS           BDELB                   21             5496             $21,104.64           $7,246.49        GOODS IN FTY
    Kmart       TABLE 2 ZIP PKT TEE              BDELC                   21             4788             $14,387.94           $7,279.07        GOODS IN FTY
    Kmart       BB WALL SINGLE SLUB TEE          BDEPL                   21             4644              $7,221.42           $4,786.96        GOODS IN FTY
    Kmart       Table 1 SS tee                   BDELH                   21             14424            $20,078.21          $15,555.88        GOODS IN FTY
    Kmart       Table 1 WK SS tee                BDEEW                   21             4620              $6,431.04           $4,174.01        GOODS IN FTY
    Kmart       Single Slub tee                  BDEQU                   21             7572              $8,650.38           $5,479.14        GOODS IN FTY
    Kmart       BB TABLE 1 TEE                BDEKZ,BDEMM                21             7248             $12,534.91           $7,121.58        GOODS IN FTY
    Kmart       TABLE 2 LW TERRY JOGGER          BDELD                   21             4800             $23,592.80           $6,389.95        GOODS IN FTY
    Kmart       BB TABLE 2 LW TERRY JOGGER       BDEWS                   21             5268             $25,892.22           $8,104.74        GOODS IN FTY
    Kmart       BE/SS BB TABLE 1 TEE             BDELE                   21             12384            $21,162.19           $9,907.63        GOODS IN FTY
    Kmart       GIRLS FASHION TEES               BDEKB                   21             8584              $20,175.04         $12,367.44        GOODS IN FTY
    Kmart       GIRLS TABLE 2 TEE                BDEQ3                   21             3588               $6,021.12          $6,896.01        GOODS IN FTY
    Kmart       GIRLS SS TEES                     BDEJJ                  21             5472              $15,759.36          $9,672.44        GOODS IN FTY
    Kmart       GIRLS SS TEES                     BDELI                  21             2736               $7,879.68          $4,836.80        GOODS IN FTY
  Kmart Total                                                                           97480            $226,069.70        $115,653.20
     Sears      BB TABLE 1 TEE                   SN5085                  21             7488             $19,408.90           $8,116.17        GOODS IN FTY
     Sears      TABLE 2 LW TERRY CREWS           SN5079                  21             3600             $13,824.00           $4,942.65        GOODS IN FTY
     Sears      TABLE 2 ZIP PKT TEE              SN5080                  21             3264              $9,805.06           $5,395.57        GOODS IN FTY
     Sears      BB WALL SINGLE SLUB TEE         SM5086                   21             4032              $6,269.76           $3,739.75        GOODS IN FTY
     Sears      Table 1 SS tee                SY7795,SY814               21             14124            $15,835.39          $11,067.48        GOODS IN FTY
     Sears      Table 1 WK SS tee                SY7803                  21             2748              $3,825.22           $2,299.40        GOODS IN FTY
     Sears      BB TABLE 1 TEE                   SL5078                  21             8736             $22,643.71           $8,476.88        GOODS IN FTY
     Sears      TABLE 2 LW TERRY JOGGER          SN5081                  21             3264             $16,043.10           $4,570.41        GOODS IN FTY
     Sears      BB TABLE 2 LW TERRY JOGGER       SN5092                  21             3264             $16,042.56           $6,568.10        GOODS IN FTY
     Sears      BE/SS BB TABLE 1 TEE             SN5087                  21             11184            $19,102.27           $8,948.07        GOODS IN FTY
     Sears      BB GET OUTSIDE GRAPHIC TEE       SN5070                  21             10248            $17,216.64           $9,172.59        GOODS IN FTY
     Sears      GIRLS TABLE 2 TEE                SY7768                  21             12048             $28,129.92         $16,500.89        GOODS IN FTY
     Sears      GIRLS TABLE 2 TEE                SY7791                  21             4256               $7,150.08          $6,412.76        GOODS IN FTY
     Sears      GIRLS SS TEES                    SM5278                  21             18072             $52,047.36         $30,325.63        GOODS IN FTY
  Sears Total                                                                          106328            $247,343.97        $126,536.35
  Grand Total                                                                          203808            $473,413.67        $242,189.56
